DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/05/2020 and 12/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Publication No. 2014/0176486 to Lee et al. (Lee).
As to claims 1 and 9, Lee discloses a position detection device comprising: 
a sensor having a plurality of first electrodes arranged in a first direction (Fig. 5, 6; Para. 0068, sensing lines of touch screen), and a plurality of second electrodes arranged in a second direction that crosses the first direction (Fig. 5, 6; Para. 0068, driving lines of touch screens); and 
signal processing circuitry connected to the sensor (Fig. 5, 6; Para. 0052-0053, 0068, main controlling unit), and configured to detect a position indicated by a first pointer on the sensor and a position indicated by a second pointer on the sensor (Fig. 5, 6; Para. 0052-0053, 0068, main controlling unit), wherein: 
each of the first electrodes and the second electrodes is formed as a loop electrode (Para. 0066-0074, the traces of the driving lines and the sensing lines, the driving selecting MUX, and the sensing MUX of the touch screen form the loop structure), 
the signal processing circuitry includes selection circuitry configured to select the plurality of first electrodes and the plurality of second electrodes (Fig. 5, 6; Para. 0052-0053, 0068, main controlling unit; Fig. 7; Para. 0078-0079, s1010), and 
the selection circuitry is configured to: 

select the first and second electrodes such that an induced electric current is not induced in each of the first and second electrodes to enable the position indicated by the second pointer on the sensor to be detected through capacitive coupling between the second pointer and the sensor (Fig. 7, Para. 0080-0084; Para. 0055, capacitance sensing unit, 130).

As to claims 2 and 10, Lee discloses the position detection device according to claim 1, wherein, when the first and second electrodes are selected, both ends of the loop electrode forming each of the first and second electrodes are shorted to enable the position indicated by the second pointer on the sensor to be detected through the capacitive coupling between the second pointer and the sensor (Fig. 4, 5; Para. 0049, 0060-0066, EMR sensing).

As to claims 3 and 11, Lee discloses the position detection device according to claim 1, wherein, when the first and second electrodes are selected, one end of the loop electrode forming each of the first and second electrodes is made an open terminal to enable the position indicated by the second pointer on the sensor to be detected 

As to claim 4, Lee discloses the position detection device according to claim 1, wherein: the signal processing circuitry is configured to perform detection of the position indicated by the first pointer on the sensor through the electromagnetic inductive coupling between the first pointer and the sensor (Fig. 4, 5; Para. 0049, 0060-0066, EMR sensing), and detection of the position indicated by the second pointer on the sensor through the capacitive coupling between the second pointer and the sensor, in a time division manner (Fig. 4, 5; Para. 0049, 0060-0066, EMR sensing).

As to claim 5, Lee discloses the position detection device according to claim 1, wherein: the selection circuitry is configured to simultaneously select two or more of the first electrodes formed as loop electrodes (Fig. 4, 5; Para. 0049, 0060-0066, EMR sensing, shown in the loop of fig. 5), and simultaneously select two or more of the second electrodes formed as loop electrodes (Fig. 4, 5; Para. 0049, 0060-0066, EMR sensing, shown in the loop of fig. 5).

As to claim 6, Lee discloses the position detection device according to claim 5, wherein: the selection circuitry is configured to simultaneously select the two or more of the first electrodes formed as loop electrodes such that the selected first electrodes are connected in parallel (Fig. 4, 5; Para. 0049, 0060-0066, EMR sensing, shown in the loop of fig. 5), and simultaneously select the two or more of the second electrodes 

As to claim 7, Lee discloses the position detection device according to claim 5, wherein: the selection circuitry is configured to simultaneously select the two or more of the first electrodes formed as loop electrodes such that the selected two or more of the first electrodes are connected in series (Fig. 4, 5; Para. 0049, 0060-0066, EMR sensing, shown in the loop of fig. 4), and simultaneously select the two or more of the second electrodes formed as loop electrodes such that the selected two or more of the second electrodes are connected in series (Fig. 4, 5; Para. 0049, 0060-0066, EMR sensing, shown in the loop of fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of U.S. Patent No. 5,670,754 to Matsushima.
As to claim 8, Lee discloses the position detection device according to claim 5, but does not expressly disclose further comprising: amplification circuitry configured to sum electric currents induced in the simultaneously selected two or more of the first electrodes through the electromagnetic inductive coupling, and sum electric currents induced in the simultaneously selected two or more of the second electrodes through the electromagnetic inductive coupling.
Matsushima teaches further comprising: amplification circuitry configured to sum electric currents induced in the simultaneously selected two or more of the first electrodes through the electromagnetic inductive coupling (Fig. 1; Col. 3, line 59-Col. 4, line 19; Col. 10, lines 38-52, addition amplifiers, 131 and 161), and sum electric currents induced in the simultaneously selected two or more of the second electrodes through 
It would have been obvious to one of ordinary skill in the art to modify the position detection device of Lee to include the addition amplifier of Matsushima because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the position detection device of Lee as modified by the addition amplifier of Matsushima can yield a predictable result of ensuring a predetermined position detection precision even if output signals greatly deviate from a quadratic function.  Thus, a person of ordinary skill would have appreciated including in the position detection device of Lee the ability to use the addition amplifier of Matsushima since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA S LANDIS/           Examiner, Art Unit 2626